Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to patent application as filed on 6/23/2021 which claims priority to foreign application CN202011446312.7 filed 12/11/2020.
This action is made Non-Final.

	Claims 1 – 20 are pending in the case. Claims 1, 4, 9, 12, 17, and 19 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2022 and 1/20/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
	The drawings filed on 6/23/2021 have been accepted by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13, 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pomerantz (2019; Multi-mission, Interactive 3D Visualization in a Web Browser for Robotic System and Space Flight Mission Development and Operations,” 2019 IEEE International Conference On Space Mission Challenges for Information Technology, 7 Pages from IDS filed 8/18/2022).

Claim 1:
Pomerantz discloses An annotation tool generation method (Page 3 Section 4: Label System: “Ranger provides a basic labeling system for 3D objects in the scene , that are designed to uniquely identify objects by name, especially at distances from the viewing camera where object geometry may be difficult or impossible to resolve, by mapping user provided scene object text labels from three-dimensional space to screen space and with screen clipping determination.”; Page 1 Section I second paragraph: “we have developed a WebGL/Javascript rendering engine called Ranger”; Page 3 Section C: System Architecture – Flow: “the web browser running the Ranger renderer”; Ranger is a tool providing labelling functionality considered as annotation and which is generated out of at least WebGL and Javascript source code), comprising: acquiring a first function module generated based on a first language, wherein the first function module is configured for acquiring a file to be annotated (Page 3 Section 3: User Interface (UI) Elements: “UI elements for Ranger applications are rendered on top of an HTML5 Canvas and can be provided statically or contained in a Ranger scene description JSON blob and with Cascading Style Sheets (CSS)…and art asset references as needed. Whether loaded statically or read in a SON blob, users can communicate UI interactions back to the Ranger engine using Ranger’s JavaScript API”; loading/reading implies a file and wherein it is implied that Javascript is used for loading/reading the JSON blob and wherein the JSON blob represents the scene to be labelled); acquiring a second function module generated based on a second language (Page 2 Section B: Ranger System Architecture, Accuracy and UI: “The Ranger system is essentially a client server system with a Python v3.7 backend called Flow and a WebGL/JavaScript rendering engine called Ranger. The Ranger rendering engine core is written C++ and OpenGL…and makes use of features available to a typical OpenGL ES 2.0 renderer, including GLSL…shaders that are used to re-program the target device’s graphics processing unit GPU. The Ranger C++ code does the heavy lifting regarding ephemerides calculations, memory allocation and other computational utilities such as graphics primitive generation (cones, spheres, etc.; C++ is a second language for implementing a second function module, i.e., the rendering engine core); converting the second function module into a third function module in a webpage- oriented binary format, wherein the third function module is configured for presenting the file to be annotated on an annotation page and displaying an annotation result corresponding to the file to be annotated on the annotation page (Page 2 Section B: Ranger System Architecture, Accuracy and UI: “The Ranger system is essentially a client server system with a Python v3.7 backend called Flow and a WebGL/JavaScript rendering engine called Ranger. The Ranger rendering engine core is written C++ and OpenGL…and makes use of features available to a typical OpenGL ES 2.0 renderer, including GLSL…shaders that are used to re-program the target device’s graphics processing unit GPU. The Ranger C++ code does the heavy lifting regarding ephemerides calculations, memory allocation and other computational utilities such as graphics primitive generation (cones, spheres, etc.) Because the core, multimission part of Ranger is C++ code, in the future we plan to investigate linking existing code bases such as the JPL NAIF…library and customer provided predictive models directly into Ranger. Because C++ and OpenGL code does not directly execute inside a web browser, we use the open source Emscripten…tool to compile Ranger’s C++ and OpenGL into WebGL and asm.js…or WebAssembly…The JavaScript code generated during the Emscripten compile process is responsible for managing Ranger’s main event loop, user interactions, viewing camera actions (such as transitions from one object to another), scene graph traversal and evaluation and provides the interface to the user application layer”; the labeling described utilizes the Emscripten generated code and “look and feel of the labels is determined by user provided HTML5 and CSS”. The labels are displayed considered as an annotation result corresponding to the JSON blob of the scene); and generating an annotation tool based on the first function module and the third function module (Fig 7, Page 3 Section 4: Label System and Page 2 Section B: Ranger System Architecture, Accuracy and UI).

Claim 2:
Pomerantz discloses converting a graphic interface in an open graphic library format into a graphic interface in a webpage graphic library format; and adding the graphic interface in the webpage graphic library format to the third function module (Page 3 Section 3: User Interface (UI) Elements: “UI elements for Ranger applications are rendered on top of an HTML5 Canvas and can be provided statically or contained in a Ranger scene description JSON blob and with Cascading Style Sheets (CSS)…and art asset references as needed. Whether loaded statically or read in a SON blob, users can communicate UI interactions back to the Ranger engine using Ranger’s JavaScript API”).

Claim 3:
Pomerantz discloses wherein the first language is JavaScript, and the second language is C++ (Page 3 Section 3: User Interface (UI) Elements  and Page 2 Section B: Ranger System Architecture, Accuracy and UI).
Claim 4:
Pomerantz discloses An annotation method, comprising: calling an annotation tool (Page 3 Section 4: Label System: “Ranger provides a basic labeling system for 3D objects in the scene , that are designed to uniquely identify objects by name, especially at distances from the viewing camera where object geometry may be difficult or impossible to resolve, by mapping user provided scene object text labels from three-dimensional space to screen space and with screen clipping determination.”; Page 1 Section I second paragraph: “we have developed a WebGL/Javascript rendering engine called Ranger”; Page 3 Section C: System Architecture – Flow: “the web browser running the Ranger renderer”; Ranger is a tool providing labelling functionality considered as annotation and which is generated out of at least WebGL and Javascript source code); invoking a file to be annotated from a server by a first function module of the annotation tool, wherein the first function module is generated in a first language (Page 3 Section 3: User Interface (UI) Elements: “UI elements for Ranger applications are rendered on top of an HTML5 Canvas and can be provided statically or contained in a Ranger scene description JSON blob and with Cascading Style Sheets (CSS)…and art asset references as needed. Whether loaded statically or read in a SON blob, users can communicate UI interactions back to the Ranger engine using Ranger’s JavaScript API”; loading/reading implies a file and wherein it is implied that Javascript is used for loading/reading the JSON blob and wherein the JSON blob represents the scene to be labelled); presenting the file to be annotated on an annotation page based on a third function module of the annotation tool, wherein the third function module is, in a webpage-oriented binary format, converted from a second function module in a second language (Page 2 Section B: Ranger System Architecture, Accuracy and UI: “The Ranger system is essentially a client server system with a Python v3.7 backend called Flow and a WebGL/JavaScript rendering engine called Ranger. The Ranger rendering engine core is written C++ and OpenGL…and makes use of features available to a typical OpenGL ES 2.0 renderer, including GLSL…shaders that are used to re-program the target device’s graphics processing unit GPU. The Ranger C++ code does the heavy lifting regarding ephemerides calculations, memory allocation and other computational utilities such as graphics primitive generation (cones, spheres, etc.) Because the core, multimission part of Ranger is C++ code, in the future we plan to investigate linking existing code bases such as the JPL NAIF…library and customer provided predictive models directly into Ranger. Because C++ and OpenGL code does not directly execute inside a web browser, we use the open source Emscripten…tool to compile Ranger’s C++ and OpenGL into WebGL and asm.js…or WebAssembly…The JavaScript code generated during the Emscripten compile process is responsible for managing Ranger’s main event loop, user interactions, viewing camera actions (such as transitions from one object to another), scene graph traversal and evaluation and provides the interface to the user application layer”; the labeling described utilizes the Emscripten generated code and “look and feel of the labels is determined by user provided HTML5 and CSS”. The labels are displayed considered as an annotation result corresponding to the JSON blob of the scene); and displaying, in a case where an annotation result for the file to be annotated is acquired, the annotation result for the file to be annotated on the annotation page based on the third function module of the annotation tool (Page 2 Section B: Ranger System Architecture, Accuracy and UI: labels being displayed in a user interface is discussed (i.e., annotation results for the file)). 

Claim 5: 
Pomerantz discloses rendering the file to be annotated based on the third function module, to generate a displayable picture of the file to be annotated; and presenting the displayable picture of the file to be annotated via the annotation page based on a graphic interface of the third function module (Page 3 Section 3: User Interface (UI) Elements: “UI elements for Ranger applications are rendered on top of an HTML5 Canvas and can be provided statically or contained in a Ranger scene description JSON blob and with Cascading Style Sheets (CSS)…and art asset references as needed. Whether loaded statically or read in a SON blob, users can communicate UI interactions back to the Ranger engine using Ranger’s JavaScript API”).

Claim 8:
Pomerantz teaches sending the annotation result to a server side based on the first function module, for storage (Page 3 Section 3: User Interface (UI) Elements: “UI elements for Ranger applications are rendered on top of an HTML5 Canvas and can be provided statically or contained in a Ranger scene description JSON blob and with Cascading Style Sheets (CSS)…and art asset references as needed. Whether loaded statically or read in a SON blob, users can communicate UI interactions back to the Ranger engine using Ranger’s JavaScript API”).

Claim 9:
Pomerantz discloses An electronic device, comprising: at least one processor; and a memory communicatively connected with the at least one processor, wherein the memory stores instructions executable by the at least one processor (Pomerantz discusses a client-server system which, as is well known in the art, includes electronic devices as claimed), the instructions being executed by the at least one processor to enable the at least one processor to perform operations of: acquiring a first function module generated based on a first language, wherein the first function module is configured for acquiring a file to be annotated (Page 3 Section 3: User Interface (UI) Elements: “UI elements for Ranger applications are rendered on top of an HTML5 Canvas and can be provided statically or contained in a Ranger scene description JSON blob and with Cascading Style Sheets (CSS)…and art asset references as needed. Whether loaded statically or read in a SON blob, users can communicate UI interactions back to the Ranger engine using Ranger’s JavaScript API”; loading/reading implies a file and wherein it is implied that Javascript is used for loading/reading the JSON blob and wherein the JSON blob represents the scene to be labelled); acquiring a second function module generated based on a second language (Page 2 Section B: Ranger System Architecture, Accuracy and UI: “The Ranger system is essentially a client server system with a Python v3.7 backend called Flow and a WebGL/JavaScript rendering engine called Ranger. The Ranger rendering engine core is written C++ and OpenGL…and makes use of features available to a typical OpenGL ES 2.0 renderer, including GLSL…shaders that are used to re-program the target device’s graphics processing unit GPU. The Ranger C++ code does the heavy lifting regarding ephemerides calculations, memory allocation and other computational utilities such as graphics primitive generation (cones, spheres, etc.; C++ is a second language for implementing a second function module, i.e., the rendering engine core); converting the second function module into a third function module in a webpage- oriented binary format, wherein the third function module is configured for presenting the file to be annotated on an annotation page and displaying an annotation result corresponding to the file to be annotated on the annotation page (Page 2 Section B: Ranger System Architecture, Accuracy and UI: “The Ranger system is essentially a client server system with a Python v3.7 backend called Flow and a WebGL/JavaScript rendering engine called Ranger. The Ranger rendering engine core is written C++ and OpenGL…and makes use of features available to a typical OpenGL ES 2.0 renderer, including GLSL…shaders that are used to re-program the target device’s graphics processing unit GPU. The Ranger C++ code does the heavy lifting regarding ephemerides calculations, memory allocation and other computational utilities such as graphics primitive generation (cones, spheres, etc.) Because the core, multimission part of Ranger is C++ code, in the future we plan to investigate linking existing code bases such as the JPL NAIF…library and customer provided predictive models directly into Ranger. Because C++ and OpenGL code does not directly execute inside a web browser, we use the open source Emscripten…tool to compile Ranger’s C++ and OpenGL into WebGL and asm.js…or WebAssembly…The JavaScript code generated during the Emscripten compile process is responsible for managing Ranger’s main event loop, user interactions, viewing camera actions (such as transitions from one object to another), scene graph traversal and evaluation and provides the interface to the user application layer”; the labeling described utilizes the Emscripten generated code and “look and feel of the labels is determined by user provided HTML5 and CSS”. The labels are displayed considered as an annotation result corresponding to the JSON blob of the scene); and generating an annotation tool based on the first function module and the third function module (Fig 7, Page 3 Section 4: Label System and Page 2 Section B: Ranger System Architecture, Accuracy and UI).

Claim 10:
Pomerantz discloses converting a graphic interface in an open graphic library format into a graphic interface in a webpage graphic library format; and adding the graphic interface in the webpage graphic library format to the third function module (Page 3 Section 3: User Interface (UI) Elements: “UI elements for Ranger applications are rendered on top of an HTML5 Canvas and can be provided statically or contained in a Ranger scene description JSON blob and with Cascading Style Sheets (CSS)…and art asset references as needed. Whether loaded statically or read in a SON blob, users can communicate UI interactions back to the Ranger engine using Ranger’s JavaScript API”).

Claim 11:
Pomerantz discloses wherein the first language is JavaScript, and the second language is C++ (Page 3 Section 3: User Interface (UI) Elements  and Page 2 Section B: Ranger System Architecture, Accuracy and UI).

Claim 12:
Pomerantz discloses An electronic device, comprising: at least one processor; and a memory communicatively connected with the at least one processor, wherein the memory stores instructions executable by the at least one processor (Pomerantz discusses a client-server system which, as is well known in the art, includes electronic devices as claimed), the instructions being executed by the at least one processor to enable the at least one processor to perform operations of: calling an annotation tool (Page 3 Section 4: Label System: “Ranger provides a basic labeling system for 3D objects in the scene , that are designed to uniquely identify objects by name, especially at distances from the viewing camera where object geometry may be difficult or impossible to resolve, by mapping user provided scene object text labels from three-dimensional space to screen space and with screen clipping determination.”; Page 1 Section I second paragraph: “we have developed a WebGL/Javascript rendering engine called Ranger”; Page 3 Section C: System Architecture – Flow: “the web browser running the Ranger renderer”; Ranger is a tool providing labelling functionality considered as annotation and which is generated out of at least WebGL and Javascript source code); invoking a file to be annotated from a server by a first function module of the annotation tool, wherein the first function module is generated in a first language (Page 3 Section 3: User Interface (UI) Elements: “UI elements for Ranger applications are rendered on top of an HTML5 Canvas and can be provided statically or contained in a Ranger scene description JSON blob and with Cascading Style Sheets (CSS)…and art asset references as needed. Whether loaded statically or read in a SON blob, users can communicate UI interactions back to the Ranger engine using Ranger’s JavaScript API”; loading/reading implies a file and wherein it is implied that Javascript is used for loading/reading the JSON blob and wherein the JSON blob represents the scene to be labelled); presenting the file to be annotated on an annotation page based on a third function module of the annotation tool, wherein the third function module is, in a webpage-oriented binary format, converted from a second function module in a second language (Page 2 Section B: Ranger System Architecture, Accuracy and UI: “The Ranger system is essentially a client server system with a Python v3.7 backend called Flow and a WebGL/JavaScript rendering engine called Ranger. The Ranger rendering engine core is written C++ and OpenGL…and makes use of features available to a typical OpenGL ES 2.0 renderer, including GLSL…shaders that are used to re-program the target device’s graphics processing unit GPU. The Ranger C++ code does the heavy lifting regarding ephemerides calculations, memory allocation and other computational utilities such as graphics primitive generation (cones, spheres, etc.) Because the core, multimission part of Ranger is C++ code, in the future we plan to investigate linking existing code bases such as the JPL NAIF…library and customer provided predictive models directly into Ranger. Because C++ and OpenGL code does not directly execute inside a web browser, we use the open source Emscripten…tool to compile Ranger’s C++ and OpenGL into WebGL and asm.js…or WebAssembly…The JavaScript code generated during the Emscripten compile process is responsible for managing Ranger’s main event loop, user interactions, viewing camera actions (such as transitions from one object to another), scene graph traversal and evaluation and provides the interface to the user application layer”; the labeling described utilizes the Emscripten generated code and “look and feel of the labels is determined by user provided HTML5 and CSS”. The labels are displayed considered as an annotation result corresponding to the JSON blob of the scene); and displaying, in a case where an annotation result for the file to be annotated is acquired, the annotation result for the file to be annotated on the annotation page based on the third function module of the annotation tool (Page 2 Section B: Ranger System Architecture, Accuracy and UI: labels being displayed in a user interface is discussed (i.e., annotation results for the file)). 

Claim 13:
Pomerantz discloses rendering the file to be annotated based on the third function module, to generate a displayable picture of the file to be annotated; and presenting the displayable picture of the file to be annotated via the annotation page based on a graphic interface of the third function module (Page 3 Section 3: User Interface (UI) Elements: “UI elements for Ranger applications are rendered on top of an HTML5 Canvas and can be provided statically or contained in a Ranger scene description JSON blob and with Cascading Style Sheets (CSS)…and art asset references as needed. Whether loaded statically or read in a SON blob, users can communicate UI interactions back to the Ranger engine using Ranger’s JavaScript API”).

Claim 16:
Pomerantz teaches sending the annotation result to a server side based on the first function module, for storage (Page 3 Section 3: User Interface (UI) Elements: “UI elements for Ranger applications are rendered on top of an HTML5 Canvas and can be provided statically or contained in a Ranger scene description JSON blob and with Cascading Style Sheets (CSS)…and art asset references as needed. Whether loaded statically or read in a SON blob, users can communicate UI interactions back to the Ranger engine using Ranger’s JavaScript API”).

Claim 17:
Pomerantz discloses A non transitory computer readable storage medium storing computer instructions for enabling a computer to perform operations of: acquiring a first function module generated based on a first language, wherein the first function module is configured for acquiring a file to be annotated (Page 3 Section 3: User Interface (UI) Elements: “UI elements for Ranger applications are rendered on top of an HTML5 Canvas and can be provided statically or contained in a Ranger scene description JSON blob and with Cascading Style Sheets (CSS)…and art asset references as needed. Whether loaded statically or read in a SON blob, users can communicate UI interactions back to the Ranger engine using Ranger’s JavaScript API”; loading/reading implies a file and wherein it is implied that Javascript is used for loading/reading the JSON blob and wherein the JSON blob represents the scene to be labelled); acquiring a second function module generated based on a second language (Page 2 Section B: Ranger System Architecture, Accuracy and UI: “The Ranger system is essentially a client server system with a Python v3.7 backend called Flow and a WebGL/JavaScript rendering engine called Ranger. The Ranger rendering engine core is written C++ and OpenGL…and makes use of features available to a typical OpenGL ES 2.0 renderer, including GLSL…shaders that are used to re-program the target device’s graphics processing unit GPU. The Ranger C++ code does the heavy lifting regarding ephemerides calculations, memory allocation and other computational utilities such as graphics primitive generation (cones, spheres, etc.; C++ is a second language for implementing a second function module, i.e., the rendering engine core); converting the second function module into a third function module in a webpage- oriented binary format, wherein the third function module is configured for presenting the file to be annotated on an annotation page and displaying an annotation result corresponding to the file to be annotated on the annotation page (Page 2 Section B: Ranger System Architecture, Accuracy and UI: “The Ranger system is essentially a client server system with a Python v3.7 backend called Flow and a WebGL/JavaScript rendering engine called Ranger. The Ranger rendering engine core is written C++ and OpenGL…and makes use of features available to a typical OpenGL ES 2.0 renderer, including GLSL…shaders that are used to re-program the target device’s graphics processing unit GPU. The Ranger C++ code does the heavy lifting regarding ephemerides calculations, memory allocation and other computational utilities such as graphics primitive generation (cones, spheres, etc.) Because the core, multimission part of Ranger is C++ code, in the future we plan to investigate linking existing code bases such as the JPL NAIF…library and customer provided predictive models directly into Ranger. Because C++ and OpenGL code does not directly execute inside a web browser, we use the open source Emscripten…tool to compile Ranger’s C++ and OpenGL into WebGL and asm.js…or WebAssembly…The JavaScript code generated during the Emscripten compile process is responsible for managing Ranger’s main event loop, user interactions, viewing camera actions (such as transitions from one object to another), scene graph traversal and evaluation and provides the interface to the user application layer”; the labeling described utilizes the Emscripten generated code and “look and feel of the labels is determined by user provided HTML5 and CSS”. The labels are displayed considered as an annotation result corresponding to the JSON blob of the scene); and generating an annotation tool based on the first function module and the third function module (Fig 7, Page 3 Section 4: Label System and Page 2 Section B: Ranger System Architecture, Accuracy and UI).

Claim 18:
Pomerantz discloses converting a graphic interface in an open graphic library format into a graphic interface in a webpage graphic library format; and adding the graphic interface in the webpage graphic library format to the third function module (Page 3 Section 3: User Interface (UI) Elements: “UI elements for Ranger applications are rendered on top of an HTML5 Canvas and can be provided statically or contained in a Ranger scene description JSON blob and with Cascading Style Sheets (CSS)…and art asset references as needed. Whether loaded statically or read in a SON blob, users can communicate UI interactions back to the Ranger engine using Ranger’s JavaScript API”).

Claim 19:
Pomerantz discloses An annotation method, comprising: calling an annotation tool (Page 3 Section 4: Label System: “Ranger provides a basic labeling system for 3D objects in the scene , that are designed to uniquely identify objects by name, especially at distances from the viewing camera where object geometry may be difficult or impossible to resolve, by mapping user provided scene object text labels from three-dimensional space to screen space and with screen clipping determination.”; Page 1 Section I second paragraph: “we have developed a WebGL/Javascript rendering engine called Ranger”; Page 3 Section C: System Architecture – Flow: “the web browser running the Ranger renderer”; Ranger is a tool providing labelling functionality considered as annotation and which is generated out of at least WebGL and Javascript source code); invoking a file to be annotated from a server by a first function module of the annotation tool, wherein the first function module is generated in a first language (Page 3 Section 3: User Interface (UI) Elements: “UI elements for Ranger applications are rendered on top of an HTML5 Canvas and can be provided statically or contained in a Ranger scene description JSON blob and with Cascading Style Sheets (CSS)…and art asset references as needed. Whether loaded statically or read in a SON blob, users can communicate UI interactions back to the Ranger engine using Ranger’s JavaScript API”; loading/reading implies a file and wherein it is implied that Javascript is used for loading/reading the JSON blob and wherein the JSON blob represents the scene to be labelled); presenting the file to be annotated on an annotation page based on a third function module of the annotation tool, wherein the third function module is, in a webpage-oriented binary format, converted from a second function module in a second language (Page 2 Section B: Ranger System Architecture, Accuracy and UI: “The Ranger system is essentially a client server system with a Python v3.7 backend called Flow and a WebGL/JavaScript rendering engine called Ranger. The Ranger rendering engine core is written C++ and OpenGL…and makes use of features available to a typical OpenGL ES 2.0 renderer, including GLSL…shaders that are used to re-program the target device’s graphics processing unit GPU. The Ranger C++ code does the heavy lifting regarding ephemerides calculations, memory allocation and other computational utilities such as graphics primitive generation (cones, spheres, etc.) Because the core, multimission part of Ranger is C++ code, in the future we plan to investigate linking existing code bases such as the JPL NAIF…library and customer provided predictive models directly into Ranger. Because C++ and OpenGL code does not directly execute inside a web browser, we use the open source Emscripten…tool to compile Ranger’s C++ and OpenGL into WebGL and asm.js…or WebAssembly…The JavaScript code generated during the Emscripten compile process is responsible for managing Ranger’s main event loop, user interactions, viewing camera actions (such as transitions from one object to another), scene graph traversal and evaluation and provides the interface to the user application layer”; the labeling described utilizes the Emscripten generated code and “look and feel of the labels is determined by user provided HTML5 and CSS”. The labels are displayed considered as an annotation result corresponding to the JSON blob of the scene); and displaying, in a case where an annotation result for the file to be annotated is acquired, the annotation result for the file to be annotated on the annotation page based on the third function module of the annotation tool (Page 2 Section B: Ranger System Architecture, Accuracy and UI: labels being displayed in a user interface is discussed (i.e., annotation results for the file)). 

Claim 20: 
Pomerantz discloses rendering the file to be annotated based on the third function module, to generate a displayable picture of the file to be annotated; and presenting the displayable picture of the file to be annotated via the annotation page based on a graphic interface of the third function module (Page 3 Section 3: User Interface (UI) Elements: “UI elements for Ranger applications are rendered on top of an HTML5 Canvas and can be provided statically or contained in a Ranger scene description JSON blob and with Cascading Style Sheets (CSS)…and art asset references as needed. Whether loaded statically or read in a SON blob, users can communicate UI interactions back to the Ranger engine using Ranger’s JavaScript API”).








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz in view of Spoon (USPAT 9652359 B1).

Substantially similar claims 6 and 14:
Pomerantz discloses every feature of claims 5 and 13.
Pomerantz further discusses a tool providing labelling functionality which is generated out of at least WebGL and Javascript source code, the labeling utilizes the Emscripten generated code and “look and feel of the labels is determined by user provided HTML5 and CSS”. The labels are displayed considered as an annotation result corresponding to the JSON blob of the scene in a web browser (see above).
Pomerantz, by itself does not seem to completely teach generating an element tree of the picture of the file to be annotated based on the file to be annotated; drawing an element of the displayable picture of the file to be annotated based on the element tree of the picture of the file to be annotated; and generating the displayable picture of the file to be annotated based on the element of the displayable picture of the file to be annotated.
The Examiner maintains that these features were previously well-known as taught by Spoon.
Spoon teaches generating an element tree from source code for annotation, the index representing a position of an annotation in an order of all annotations attached to a particular source code element. A data entry is generated for the annotation (Abstract).
Pomerantz and Spoon are analogous art because they are from the same problem-solving area, annotating electronic documents.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pomerantz and Spoon before him or her, to combine the teachings of Pomerantz and Spoon teach every feature of claim 6. The rationale for doing so would have been to obtain the benefit of storing user generated annotations and their precise location on a document.
Therefore, it would have been obvious to combine Pomerantz and Spoon to obtain the invention as specified in the instant claim(s).

Substantially similar claims 7 and 15:
Pomerantz teaches wherein the displaying, in the case where the annotation result for the file to be annotated is acquired, the annotation result for the file to be annotated on the annotation page based on the third function module of the annotation tool, comprises: generating annotation information for the file to be annotated based on an operation event generated on the annotation page by an input device detected by the third function module; adding the annotation information for the file to be annotated to the element of the displayable picture based on the third function module; and generating the annotation result for the file to be annotated based on the third function module, according to the element of the displayable picture of the file to be annotated (Page 2 Section B: Ranger System Architecture, Accuracy and UI: “The Ranger system is essentially a client server system with a Python v3.7 backend called Flow and a WebGL/JavaScript rendering engine called Ranger. The Ranger rendering engine core is written C++ and OpenGL…and makes use of features available to a typical OpenGL ES 2.0 renderer, including GLSL…shaders that are used to re-program the target device’s graphics processing unit GPU. The Ranger C++ code does the heavy lifting regarding ephemerides calculations, memory allocation and other computational utilities such as graphics primitive generation (cones, spheres, etc.) Because the core, multimission part of Ranger is C++ code, in the future we plan to investigate linking existing code bases such as the JPL NAIF…library and customer provided predictive models directly into Ranger. Because C++ and OpenGL code does not directly execute inside a web browser, we use the open source Emscripten…tool to compile Ranger’s C++ and OpenGL into WebGL and asm.js…or WebAssembly…The JavaScript code generated during the Emscripten compile process is responsible for managing Ranger’s main event loop, user interactions, viewing camera actions (such as transitions from one object to another), scene graph traversal and evaluation and provides the interface to the user application layer”; the labeling described utilizes the Emscripten generated code and “look and feel of the labels is determined by user provided HTML5 and CSS”. The labels are displayed considered as an annotation result corresponding to the JSON blob of the scene; Page 3 Section 3: User Interface (UI) Elements: “UI elements for Ranger applications are rendered on top of an HTML5 Canvas and can be provided statically or contained in a Ranger scene description JSON blob and with Cascading Style Sheets (CSS)…and art asset references as needed. Whether loaded statically or read in a SON blob, users can communicate UI interactions back to the Ranger engine using Ranger’s JavaScript API”).

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177